DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 11-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schierl (US 2015/0208095), hereinafter referred to as Schierl.

5.	Regarding claim 11, Schierl discloses a receiving device, comprising:  circuitry configured to:  receive a container including a plurality of video streams, each one of the video streams including encoded image data of a plurality of images and a corresponding piece of position information that includes group picture identification (fig. 14-16 and 29-30, paragraphs 214, 216, 220, 223, 293 and 300 wherein picture title is conferred in Supplemental Enhancement Information (SEI) and also location of content streams that form the group picture is also included with streams);
extract the video streams and the pieces of control information included in the container (fig. 26-28, paragraphs 204 and 328 wherein content streams that form a picture are conferred by system and generate a container that includes the video streams);
decode the encoded data of each of the video streams to obtain a respective piece of decoded image data of the each of the video streams (fig. 10-12, paragraphs 214-215 wherein received encoded video streams are decoded to form sub-image of picture); 
and arrange the pieces of decoded image data of the video streams into the group picture according to the piece of the position information of each of the video streams (fig. 12, paragraphs 209 and 322 wherein decoded video streams are arranged as sub-portions of the larger picture).

6.	Regarding claim 12, Schierl discloses the receiving device according to claim 11, further comprising:  a decoded buffer that temporarily stores the pieces of decoded (fig. 7 and 14, paragraphs 56-57 wherein decoded content is buffered);
and a virtual display buffer that temporarily stores image data of the group picture, wherein the circuitry is configured to store the image data of the group picture by reading the respective piece of decoded image data of each of the video streams from the decoded buffer in series (fig. 10-14, paragraph 215 wherein decoded video content is buffered and stored); 
and writing the respective piece of decoded image data in an area of the virtual display buffer according to the corresponding location identification information (fig. 16 and 29-30, paragraph 293 wherein title identification identifies packet location).

7.	Regarding claim 13, Schierl discloses the receiving device according to claim 12, wherein the circuitry is further configure to:  read the image data corresponding to part or all of the group picture from the virtual display buffer, and display the part or all of the group picture (fig. 16-18, paragraphs 223-224 wherein video streams are decoded into tiles or sub-images of a larger picture).

8.	Regarding claim 14, Schierl discloses the receiving device according to claim 13, wherein the circuitry is further configure to receive a user input to display the group picture (fig. 17-18, paragraphs 214 and 219 wherein user input causes entire group picture to be displayed).

(fig. 15-16, paragraph 219 wherein user input indicates region of interest to be displayed).

10.	Regarding claim 16, Schierl discloses the receiving device according to claim 11, wherein the circuitry is further configure to: transmit a request to a transmitting device to stop and resume transmission of the container (fig. 12, paragraphs 204 and 221 wherein request for sub-portions of picture may be to request retransmission of missing or damaged frames). 

11.	Regarding claim 17, Schierl discloses a receiving method comprising:  receiving a container including a plurality of video streams, each one of the video streams including encoded data of a plurality of images and a corresponding piece of position information that includes group picture identification information and location identification information the group picture identification information identifying a group picture that is formed according to the video streams, and the location identification information indicating an arrangement position in the group picture for arranging the respective images from the video streams into the group picture (fig. 14-16 and 29-30, paragraphs 214, 216, 220, 223, 293 and 300 wherein picture title is conferred in Supplemental Enhancement Information (SEI) and also location of content streams that form the group picture is also included with streams), 
(fig. 26-28, paragraphs 204 and 328 wherein content streams that form a picture are conferred by system and generate a container that includes the video streams); 
decoding the encoded data of each of the video streams to obtain a respective piece of decoded image data of the each of the video streams (fig. 10-12, paragraphs 214-215 wherein received encoded video streams are decoded to form sub-image of picture); 
and arranging the pieces of decoded image data of the video streams into the group picture according to the piece of the position information of each of the video streams (fig. 12, paragraphs 209 and 322 wherein decoded video streams are arranged as sub-portions of the larger picture).

12.	Regarding claim 21, Schierl discloses the receiving device according to claim 11, wherein the pieces of decoded image data of the video streams in the group picture are arranged one-dimensionally or two- dimensionally (fig. 16-18, paragraph 223 wherein incoming streams form tiles which are sub-images of a larger two-dimensional picture).

13.	Regarding claim 22, Schierl discloses the receiving method according to claim 17, further comprising: temporarily storing the pieces of decoded image data of the video streams in a decoded buffer (fig. 7, paragraphs 56-57 wherein decoded content is buffered); 
(fig. 10-14, paragraph 215 wherein decoded video content is buffered and stored);
and writing the respective piece of decoded image data in an area of the virtual display buffer according to the corresponding location identification information (fig. 16 and 29-30, paragraph 293 wherein title identification identifies packet location).

14.	Regarding claim 23, Schierl discloses the receiving method according to claim 22, further comprising:  reading the image data corresponding to part or all of the group picture from the virtual display buffer, and displaying the part or all of the group picture (fig. 16-18, paragraphs 223-224 wherein video streams are decoded into tiles or sub-images of a larger picture).

15.	Regarding claim 24, Schierl discloses the receiving method according to claim 23, further comprising: receiving a user input to display the group picture (fig. 15-16, paragraph 219 wherein user input indicates region of interest to be displayed).

16.	Regarding claim 25, Schierl discloses the receiving method according to claim 23, further comprising:  receiving a user input to display the part of the group picture (fig. 15-16, paragraph 219 wherein user input indicates region of interest to be displayed).

(fig. 12, paragraphs 204 and 221 wherein request for sub-portions of picture may be to request retransmission of missing or damaged frames).

18.	Regarding claim 28, Schierl discloses the receiving method according to claim 17, wherein the pieces of decoded image data of the video streams in the group picture are arranged one-dimensionally or two- dimensionally (fig. 16-18, paragraph 223 wherein incoming streams form tiles which are sub-images of a larger two-dimensional picture).

19.	Regarding claim 29, Schierl discloses a non-transitory computer-readable medium storing instructions which when executed by a computer cause the computer to perform a method, the method comprising:  receiving a container including a plurality of video streams, each one of the video streams including encoded data of a plurality of images and a corresponding piece of position information that includes group picture identification information and location identification information, the group picture identification information identifying a group picture that is formed according to the video streams, and the location identification information indicating an arrangement position in the group picture for arranging the respective images from the video streams into the group picture (fig. 14-16 and 29-30, paragraphs 214, 216, 220, 223, 293 and 300 wherein picture title is conferred in Supplemental Enhancement Information (SEI) and also location of content streams that form the group picture is also included with streams); 
extracting the video streams and the pieces of control information included in the container (fig. 26-28, paragraphs 204 and 328 wherein content streams that form a picture are conferred by system and generate a container that includes the video streams); 
decoding the encoded data of each of the video streams to obtain a respective piece of decoded image data of the each of the video streams (fig. 10-12, paragraphs 214-215 wherein received encoded video streams are decoded to form sub-image of picture); 
and arranging the pieces of decoded image data of the video streams into the group picture according to the piece of the position information of each of the video streams (fig. 12, paragraphs 209 and 322 wherein decoded video streams are arranged as sub-portions of the larger picture).

20.	Regarding claim 31, Schierl discloses the non-transitory computer-readable medium according to claim 29, wherein the pieces of decoded image data of the video streams in the group picture is arranged one-dimensionally or two-dimensionally (fig. 16-18, paragraph 223 wherein incoming streams form tiles which are sub-images of a larger two-dimensional picture).

21.	Regarding claim 32, Schierl discloses the non-transitory computer-readable medium according to claim 29, wherein the receiving method further comprises:  (fig. 7, paragraphs 56-57 wherein decoded content is buffered); 
and temporarily storing image data of the group picture in a virtual display buffer, including reading the respective piece of decoded image data of each of the video streams from the decoded buffer in series (fig. 10-14, paragraph 215 wherein decoded video content is buffered and stored), 
and writing the respective piece of decoded image data in an area of the virtual display buffer according to the corresponding location identification information (fig. 16 and 29-30, paragraph 293 wherein title identification identifies packet location).

Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 20, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schierl, in view of Stiers (US 2009/0158337), hereinafter referred to as Stiers.

24.	Regarding claim 20, Schierl is silent in regards to disclosing the receiving device according to claim 11, wherein the container has a format of one of a Moving Picture Experts Group (MPEG) transport stream format, MPEG media transport format, and MP4 file format.
	However Stiers discloses the receiving device according to claim 11, wherein the container has a format of one of a Moving Picture Experts Group (MPEG) transport stream format, MPEG media transport format, and MP4 file format (fig. 1, paragraph 23 wherein encoder farm provides for processing of a plurality of content formats).  Stiers (paragraph 22) provides motivation to combine the references wherein media streams are provided in a variety of different encoding formats.  All of the elements are known.  Combining the references would yield the instant claims wherein media is encoded in multiple formats like MPEG and MPEG-4.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

25.	Regarding claim 27, Stiers discloses the receiving method according to claim 17, wherein the container has a format of one of a Moving Picture Experts Group (MPEG) transport stream format, MPEG media transport format, and MP4 file format (fig. 1, paragraph 23 wherein encoder farm provides for processing of a plurality of content formats).

26.	Regarding claim 30, Stiers discloses the non-transitory computer-readable medium according to claim 29, wherein the container has a format of one of a Moving Picture Experts Group (MPEG) transport stream format, MPEG media transport format, and MP4 file format (fig. 1, paragraph 23 wherein encoder farm provides for processing of a plurality of content formats).

Conclusion

27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CNH/
/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424